
	
		II
		111th CONGRESS
		1st Session
		S. 718
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Harkin (for himself,
			 Mr. Kennedy, Mr. Leahy, Mr.
			 Cardin, Ms. Mikulski,
			 Mr. Kerry, Mr.
			 Durbin, Mr. Lautenberg,
			 Mr. Merkley, Mrs. McCaskill, and Mrs.
			 Murray) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		
			April 1, 2009
			Committee discharged; referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Legal Services Corporation Act to meet
		  special needs of eligible clients, provide for technology grants, improve
		  corporate practices of the Legal Services Corporation, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Civil Access to Justice Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)It is crucial to
			 provide equal access to the system of justice in the United States for all
			 individuals, regardless of economic status.
			(2)The Legal
			 Services Corporation provides high quality civil legal assistance for persons
			 who would otherwise be unable to afford legal assistance, and there is a need
			 to continue the present vital legal services program.
			(3)The amount of
			 Federal resources made available to the Legal Services Corporation has been
			 inadequate to provide individuals with the legal assistance that they need.
			 Nearly half of all people who have applied for assistance from local programs
			 funded through the Legal Services Corporation have been turned away in recent
			 years. In many States, over 80 percent of individuals who need legal assistance
			 do not receive the help they need.
			(4)Congress must
			 adequately fund Legal Services Corporation programs to preserve the strength of
			 the programs.
			(5)Providing legal
			 assistance to those who face an economic barrier to adequate legal counsel
			 serves justice and assists in improving opportunities for low-income
			 persons.
			(6)The availability
			 of legal services has reaffirmed the faith of many people of the United States
			 in a government of laws.
			(7)To preserve its
			 strength, the legal services program must be kept free from the influence of
			 political pressures or use by the program of political interests.
			(8)Attorneys
			 providing legal assistance must have full freedom to protect the best interests
			 of their clients in keeping with the applicable rules of professional
			 responsibility and the high standards of the legal profession.
			3.Amendments to
			 statement of findings and declaration of purposeSection 1001 of the Legal Services
			 Corporation Act (42 U.S.C. 2996) is amended—
			(1)by striking 1001. and
			 inserting 1001.(a);
			(2)in paragraph (3), by striking
			 Act and inserting title;
			(3)in paragraph (6), by striking Code
			 of Professional Responsibility, the Canons of Ethics, and inserting
			 applicable rules of professional responsibility; and
			(4)by inserting at
			 the end the following:
				
					(b)Congress finds
				the following:
						(1)Participation of
				private lawyers in providing legal assistance to those unable to afford such
				assistance significantly enhances the overall system for providing legal
				services to the poor, and the Legal Services Corporation should continue to
				promote and support pro bono services and other forms of private bar
				involvement through its policies and regulations.
						(2)The highest court
				of each State and Territory should encourage pro bono service by lawyers by
				adopting aspirational guidelines, such as the American Bar Association Model
				Rule of Professional Conduct 6.1, Voluntary Pro Bono Publico
				Services, and by adopting mandatory reporting of voluntary pro bono
				service.
						.
			4.DefinitionsSection 1002 of the Legal Services
			 Corporation Act (42 U.S.C. 2996a) is amended—
			(1)by striking
			 paragraph (7) and inserting the following:
				
					(7)staff
				attorney means an attorney who—
						(A)is employed by a
				recipient organized in whole or in part for the provision of legal assistance
				to eligible clients under this title; or
						(B)receives more
				than one-half of the attorney's annual professional salary from the proceeds of
				a grant, contract, or other financial assistance from the Corporation to such
				recipient;
						;
			(2)in paragraph (8),
			 by striking the Trust Territory of the Pacific Islands, and any other
			 territory or possession of the United States and inserting the
			 Commonwealth of the Northern Mariana Islands, the Republic of the Marshall
			 Islands, the Federated States of Micronesia, and the Republic of
			 Palau;; and
			(3)by adding at the
			 end the following:
				
					(9)individual
				in poverty means an individual who is a member of a family (of 1 or more
				members) with an income at or below the poverty line; and
					(10)poverty
				line means the poverty line (as defined by the Office of Management and
				Budget, and revised annually in accordance with section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2)), applicable to a family of the
				size
				involved.
					.
			5.Governing
			 bodySection 1004 of the Legal
			 Services Corporation Act (42 U.S.C. 2996c) is amended—
			(1)in subsection
			 (a), in the third sentence—
				(A)by striking
			 Effective with respect to appointments made after the date of enactment
			 of the Legal Services Corporation Act Amendments of 1977 but not later than
			 July 31, 1978, the and inserting The;
				(B)by striking
			 and after shall be appointed so as to include eligible
			 clients,; and
				(C)by inserting
			 , and to include at least 1 individual with financial or audit
			 experience before the period;
				(2)in subsection
			 (b)—
				(A)by striking
			 , except that five of the members first appointed, as designated by the
			 President at the time of appointment, shall serve for a term of two
			 years; and
				(B)by striking the
			 third and fourth sentences;
				(3)in subsection
			 (d), by striking President shall select from among the voting members of
			 the board a chairman, who shall serve for a term of three years. Thereafter
			 the;
			(4)by striking
			 subsection (f);
			(5)by redesignating
			 subsections (g) and (h) as (f) and (g), respectively; and
			(6)in subsection
			 (f), as redesignated by this section, by striking , of any executive
			 committee of the Board, and of any advisory council established in connection
			 with this title and inserting or of any committee of the
			 Board.
			6.Officers and
			 employeesSection 1005(b)(1)
			 of the Legal Services Corporation Act (42 U.S.C. 2996d(b)(1)) is amended by
			 striking as he and inserting as the president of the
			 Corporation.
		7.Improvements of
			 Legal Services Corporation corporate governance and internal
			 practicesSection 1006 of the
			 Legal Services Corporation Act (42 U.S.C. 2996e) is amended—
			(1)in subsection (a)—
				(A)in paragraph (2), by inserting ,
			 subject to subsection (g) before the semicolon; and
				(B)in paragraph
			 (3)(A), by striking except that broad general legal or policy research
			 unrelated to representation of eligible clients may not be undertaken by grant
			 or contract,;
				(2)in subsection
			 (b)—
				(A)in paragraph (3),
			 by striking as established in the Canons of Ethics and the Code of
			 Professional Responsibility of the American Bar Association and
			 inserting as established in the applicable rules of professional
			 responsibility or other laws of the State or other jurisdiction where the
			 attorney practices law; and
				(B)in paragraph (5),
			 by striking the last sentence; and
				(3)by adding at the
			 end the following:
				
					(g)(1)The Corporation shall
				establish a protocol for the receipt of donations under subsection
				(a)(2).
						(2)In order for the Corporation to use
				any Federal funds for representational activities of the Corporation, not
				including non-representational activities that primarily involve Corporation
				staff, the appropriations Act through which the funds are made available shall
				specifically permit the use of the funds for such activities. Any solicitation
				of a donation of funds for expenses for which Federal funds may not be used
				under this title shall be approved in advance by the Board. In addition, a
				budget for the use of such donated funds shall be approved by the Board, before
				the Corporation incurs such an expense.
						(3)The Corporation may not advance
				Federal funds, in anticipation of receiving a donation under subsection (a)(2),
				to pay for an expense.
						(h)(1)The Board shall
				establish and maintain an audit committee, a finance committee, and a
				governance and performance review committee.
						(2)The Corporation shall establish and
				implement a continuity of operations plan, to prepare for disasters and
				emergencies.
						(3)The Corporation shall—
							(A)establish an adequate internal control
				structure and procedures for financial reporting; and
							(B)not later than 1 year after the date
				of enactment of the Civil Access to Justice Act of 2009, and annually
				thereafter, conduct an assessment of the effectiveness of the internal control
				structure and procedures.
							(i)(1)The Corporation shall
				adopt comprehensive training standards and develop appropriate training
				materials to ensure that recipients are able to provide comprehensive and
				appropriate training for executive directors, supervisors, and attorneys
				employed by recipients and board members of recipients. Such training standards
				and materials shall address training concerning—
							(A)restrictions applicable to the
				activities of attorneys employed by the recipient involved; and
							(B)appropriate use of Federal
				funds.
							(2)In developing training standards and
				materials for the training described in paragraph (1), the Corporation—
							(A)is encouraged to address training
				concerning the representation of victims of domestic violence; and
							(B)may coordinate activities with the
				American Bar Association Commission on Domestic Violence.
							(3)The Corporation shall provide
				financial assistance, in such amounts as the Corporation may determine to be
				appropriate, to recipients, to enable the recipients to provide the training
				described in paragraph
				(1).
						.
			8.Pilot Loan
			 Repayment Assistance ProgramSection 1006 of the Legal Services
			 Corporation Act, as amended by section 7, is further amended by adding at the
			 end the following:
			
				(j)(1)The Corporation shall
				promote recruitment and retention of highly qualified staff members for all
				recipients, through the Pilot Loan Repayment Assistance Program established by
				the Corporation in 2005 or other programs, as the Corporation determines to be
				appropriate.
					(2)If funds are appropriated for any
				such staff recruitment and retention program for each of the 5 full fiscal
				years following the date of enactment of the Civil Access to Justice Act of
				2009, in the fifth year, the Corporation shall submit to Congress a report on
				the impact of such program on the recruitment and retention of highly qualified
				staff for recipients.
					(3)Nothing in paragraph (2) prevents the
				Corporation from continuing such recruitment and retention programs for longer
				than 5 years, if such program is effective in the recruitment and retention of
				highly qualified staff and funds are appropriated for such
				program.
					.
		9.Prohibited use
			 of fundsSection 1006 of the
			 Legal Services Corporation Act, as amended by section 8, is further amended by
			 adding at the end the following:
			
				(k)(1)(A)No prohibited purposes
				provision shall be considered to cover recipient funds from any source other
				than the Corporation, except as provided in paragraph (3).
						(B)No prohibited purposes provision
				shall be considered to cover Federal funds awarded under this title, except as
				provided in this title.
						(2)(A)In this subsection, the
				term prohibited purposes provision means a provision of this
				title, or any other Federal law, that contains text stating that funds of a
				recipient may not be expended for a purpose prohibited by this title or another
				Federal law.
						(B)The term includes any Federal law
				that incorporates by reference a provision that contains text described in
				subparagraph (A) and is a provision of—
							(i)the Departments of Commerce, Justice,
				and State, the Judiciary, and Related Agencies Appropriations Act, 1998;
							(ii)the Departments of Commerce, Justice,
				and State, the Judiciary, and Related Agencies Appropriations Act, 1996;
				or
							(iii)another Federal law.
							(3)No non-Federal funds may be used by a
				recipient to participate in any litigation with respect to
				abortion.
					.
		10.ConstructionSection 1006 of the Legal Services
			 Corporation Act, as amended by section 9, is further amended by adding at the
			 end the following:
			
				(l)No provision of
				law, other than an amendment to this title, shall be considered to supersede or
				modify this title unless the provision refers specifically to this
				subsection.
				.
		11.Limited class
			 action suitsSection
			 1006(d)(5) of the Legal Services Corporation Act (42 U.S.C. 2996e(d)(5)) is
			 amended by adding at the end the following: Notwithstanding any other
			 provision of law, other than this paragraph or a provision that specifically
			 refers to this paragraph, a recipient may initiate or participate in a class
			 action suit only if the suit arises under established State or Federal
			 statutory law or established judicial case law..
		12.Grants and
			 contractsSection 1007 of the
			 Legal Services Corporation Act (42 U.S.C. 2996f) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (2)—
					(i)in
			 subparagraph (A), by striking and with the Governors of the several
			 States;
					(ii)in
			 subparagraph (B)—
						(I)in clause (i), by
			 striking liquid; and
						(II)in clause (iv),
			 by striking , which may include evidence of a prior determination that
			 such individual's lack of income results from refusal or unwillingness, without
			 good cause, to seek or accept an employment situation; and and
			 inserting a semicolon; and
						(iii)by striking
			 subparagraph (C) and inserting the following:
						
							(C)ensure that—
								(i)recipients, consistent with the goals
				established by the Corporation, adopt procedures for determining and
				implementing priorities for the provision of legal assistance (and outreach,
				training, and support services, as may be necessary), and particularly for
				addressing the needs for services described in this clause on the part of the
				significant populations of eligible clients with special difficulties in
				accessing such services or with special legal needs, including—
									(I)elderly individuals;
									(II)individuals with disabilities;
									(III)victims of domestic violence;
									(IV)veterans;
									(V)members of the Armed Forces and their
				family members;
									(VI)persons displaced by a major disaster or
				emergency; and
									(VII)persons seeking assistance with matters
				relating to home foreclosure or mortgage default or delinquency, including
				matters concerning tenants or subtenants in homes that are in foreclosure or
				mortgage default or delinquency, as well as matters related to predatory
				lending practices; and
									(ii)recipients provide appropriate training, as
				described in section 1006(i)(1), and support services to recipient staff to
				enable such staff to provide legal assistance to eligible clients described in
				clause
				(i);
								;
					(B)by striking
			 paragraphs (8) and (9);
				(C)by redesignating
			 paragraphs (10) and (11) as (9) and (10), respectively;
				(D)by inserting
			 after paragraph (7) the following:
					
						(8)ensure that funds
				appropriated under this title for basic field programs shall be distributed on
				the basis of a system of competitive bidding, in accordance with Legal Services
				Corporation regulations, and shall be allocated so as to provide—
							(A)except as
				provided in subparagraphs (B) and (C), an equal figure per individual in
				poverty for all geographic areas, as determined on the basis of the most recent
				decennial census of population conducted pursuant to section 141 of title 13,
				United States Code (or, in the case of the Republic of Palau, the Federated
				States of Micronesia, the Republic of the Marshall Islands, the Commonwealth of
				the Northern Mariana Islands, Alaska, Hawaii, and the United States Virgin
				Islands, on the basis of the adjusted population counts historically used as
				the basis for such determinations);
							(B)an additional
				amount for Native American communities that received assistance under the Legal
				Services Corporation Act for fiscal year 2009, so that the proportion of the
				funds appropriated to the Legal Services Corporation for basic field programs
				for fiscal year 2010 that is received by the Native American communities shall
				be not less than the proportion of such funds appropriated for fiscal year 2009
				that was received by the Native American communities; and
							(C)an amount for
				representation of migrant and seasonal farm
				workers.
							;
				and
				(E)in paragraph (9),
			 as redesignated by this subsection, by striking the Canons of Ethics and
			 Code of Professional Responsibility of the American Bar Association and
			 inserting applicable rules of professional
			 responsibility;
				(2)in subsection
			 (b)—
				(A)by striking
			 paragraph (8) and inserting the following:
					
						(8)to participate in
				any litigation with respect to
				abortion;
						;
				(B)in paragraph
			 (10), by striking or after the semicolon;
				(C)in paragraph
			 (11), by striking the period at the end and inserting a semicolon; and
				(D)by adding at the
			 end the following:
					
						(12)to provide legal
				assistance with respect to litigation relating to prison conditions on behalf
				of any individual who is incarcerated in a Federal, State, or local prison,
				except that nothing in this paragraph prohibits the use of funds made available
				by the Corporation for litigation related to an incarcerated individual's
				ability to reenter society successfully;
						(13)to provide legal
				assistance with respect to the defense of an individual in a proceeding to
				evict such individual from a public housing project if—
							(A)the individual
				has been charged in a criminal proceeding with the illegal sale or distribution
				of a controlled substance, unless such charges have been dropped or the
				individual has been acquitted of the charges; and
							(B)the eviction
				proceeding is brought by a public housing agency because the illegal drug
				activity of the individual threatens the health and safety of another tenant
				residing in the public housing project or an employee of the public housing
				agency; or
							(14)to provide legal
				assistance for, or on behalf of an alien, unless the alien—
							(A)is present in the
				United States and the alien—
								(i)is described in
				subparagraph (A), (B), (C), (D), (E), or (F) of section 504(a)(11) of the
				Departments of Commerce, Justice, and State, the Judiciary, and Related
				Agencies Appropriations Act, 1996, as enacted by section 101 of the Omnibus
				Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134;
				110 Stat. 1321–54);
								(ii)(I)has been battered or
				subjected to extreme cruelty or was a victim of sexual assault or trafficking
				in the United States; or
									(II)qualifies for nonimmigrant status
				described in section 101(a)(15)(U) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(15)(U));
									(iii)has a child
				present in the United States who, without the active participation of the
				alien—
									(I)has been battered
				or subjected to extreme cruelty or was a victim of sexual assault or
				trafficking in the United States; or
									(II)qualifies for
				nonimmigrant status described in section 101(a)(15)(U) of the Immigration and
				Nationality Act;
									(iv)has been a
				victim of trafficking or is a family member of such a victim and is eligible
				for protection and assistance under section 107 of the Trafficking Victims
				Protection Act of 2000 (22 U.S.C. 7105);
								(v)is an evacuee
				from, or victim of, a major disaster or an emergency designated by the
				President pursuant to the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5121 et seq.) or by an appropriate State or local
				official, and the alien's need for legal assistance from the Corporation is
				related to the alien's status as such an evacuee or victim;
								(vi)(I)has been declared
				dependent on a juvenile court located in a State or has been legally committed
				to, or placed under the custody of, an agency or department of a State by such
				a court; and
									(II)has been deemed eligible by such a court
				for long-term foster care due to abuse, neglect, or abandonment;
									(vii)is under 18
				years of age, is unaccompanied by a parent or legal guardian, and is in the
				custody of the Secretary of Homeland Security; or
								(viii)is authorized
				to work in the United States or is otherwise lawfully present in the United
				States;
								(B)is a member of a
				cross-border Indian Tribe who is—
								(i)an American
				Indian born in Canada referred to in section 289 of the Immigration and
				Nationality Act (8 U.S.C. 1359); or
								(ii)a member of the
				Texas Band of Kickapoo Indians referred to in the Texas Band of Kickapoo Act
				(25 U.S.C. 1300b–11 et seq.);
								(C)is—
								(i)indigent;
				and
								(ii)seeking relief
				under the Convention on the Civil Aspects of International Child Abduction,
				done at The Hague on October 25, 1980, pursuant to the International Child
				Abduction Remedies Act (42 U.S.C. 11601 et seq.); or
								(D)is a citizen
				of—
								(i)the Commonwealth
				of the Northern Mariana Islands;
								(ii)the Federated
				States of Micronesia;
								(iii)the Republic of
				the Marshall Islands; or
								(iv)the Republic of
				Palau.
								;
				(3)by striking
			 subsection (c) and inserting the following:
				
					(c)In making grants
				or entering into contracts for legal assistance, the Corporation—
						(1)shall ensure that
				any recipient organized solely for the purpose of providing legal assistance to
				eligible clients is governed by a body (referred to in this subsection as a
				board) at least 50 percent of which consists of attorneys who
				are members of the bar of a State in which the legal assistance is to be
				provided (except that the Corporation may grant, pursuant to regulations issued
				by the Corporation, a waiver of such requirement for recipients which, because
				of the population the recipients serve, are unable to comply with such
				requirement);
						(2)shall ensure that
				any attorney, while serving on such board, shall not receive compensation from
				a recipient for such service;
						(3)shall ensure that
				at least one-third of a recipient's governing body consists of individuals who
				are, when selected, eligible clients who also may be representatives of
				associations or organizations of eligible clients; and
						(4)shall ensure that
				at least 1 board member is designated as a liaison to the bar association of
				the State described in paragraph (1) for pro bono promotion and
				coordination.
						;
			(4)in subsection
			 (d), by adding at the end the following: The Corporation shall ensure
			 that the monitoring and evaluation activities described in this subsection are
			 carried out in a manner that is consistent with the applicable rules of
			 professional responsibility for the jurisdiction in which the recipient is
			 being monitored, and shall take reasonable steps to avoid imposing undue burden
			 or expense on the recipient.;
			(5)by striking
			 subsections (g) and (h); and
			(6)by adding at the
			 end the following:
				
					(h)The Corporation
				shall require all attorneys and paralegals employed by a recipient to maintain
				records of time spent on each case or matter supported in whole or in part with
				funds provided under this
				title.
					.
			13.Technology
			 grantsSection 1007 of the
			 Legal Services Corporation Act (42 U.S.C. 2996f), as amended by section 12, is
			 further amended—
			(1)by redesignating subsections (c) through
			 (f) as subsections (d) through (g), respectively; and
			(2)by inserting
			 after subsection (b) the following:
				
					(c)In making a grant
				or entering into a contract under this section, the Corporation may provide
				that a portion of the funds provided under the grant or contract may be used to
				acquire and develop information technology to promote full access to
				high-quality, efficient legal representation and materials for
				self-representation.
					.
			14.Reporting of
			 attorney's feesSection 1007
			 of the Legal Services Corporation Act (42 U.S.C. 2996f), as amended by sections
			 12 and 13, is further amended—
			(1)in subsection
			 (b)(1)—
				(A)by inserting
			 or in cases in which the recipient serves as co-counsel with a private
			 attorney after private representation is not available;
			 and
				(B)by inserting
			 before the semicolon the following: , unless the attorney involved
			 submits a report in accordance with subsection (i); and
				(2)by adding at the
			 end the following:
				
					(i)The Corporation
				shall require any attorney employed by a recipient, and providing legal
				assistance under this title for which the attorney is awarded attorney's fees
				during a fiscal year, to submit a report to the Corporation. The report shall
				describe the representation for which the attorney's fees were awarded and the
				amount of the
				fees.
					.
			15.AuditsSection 1009 of the Legal Services
			 Corporation Act (42 U.S.C. 2996h) is amended—
			(1)by striking subsection (c) and inserting
			 the following:
				
					(c)The Corporation
				shall require an audit of each recipient in accordance with generally accepted
				auditing standards and shall require that the recipient prepare a report that
				includes—
						(1)the financial
				statements of the recipient, including an unbiased presentation of the
				recipient's financial position and the results of the recipient's financial
				operations, in accordance with generally accepted accounting principles;
				and
						(2)a description of
				internal control systems of the recipient that provide reasonable assurance
				that the recipient is managing funds, from all sources, in compliance with
				Federal law.
						;
				and
			(2)in subsection
			 (d), by striking all that follows the comma and adding the Corporation,
			 the Comptroller General of the United States, and the Corporation's Inspector
			 General shall not have access to any information in documents, reports, or
			 records that is confidential under the applicable rules of professional
			 responsibility or that is subject to the attorney-client
			 privilege..
			16.FinancingSection 1010 of the Legal Services
			 Corporation Act (42 U.S.C. 2996i) is amended—
			(1)in subsection (a), by striking the first 3
			 sentences and inserting the following: There are authorized to be
			 appropriated for the purpose of carrying out the activities of the Corporation
			 $750,000,000 for each of fiscal years 2010 through 2015.;
			(2)in subsection
			 (c)—
				(A)by striking the
			 semicolon after distinct from Federal funds and inserting a
			 period;
				(B)by striking
			 but any funds so received for the provision of legal assistance shall
			 not be expended by recipients for any purpose prohibited by this title, except
			 that this and inserting This;
				(C)by striking
			 or after to prevent recipients from receiving other
			 public funds and inserting , private funds,; and
				(D)by inserting
			 after (including foundation funds benefiting Indians or Indian
			 tribes) the following: , or any other funds received from a
			 source other than the Corporation; and
				(3)by adding at the
			 end the following:
				
					(e)For purposes of
				other programs that have Federal funds matching requirements, funds received by
				a recipient from the Corporation shall not be considered to be Federal funds
				for the purpose of determining whether those funds may be used as non-Federal
				matching funds.
					
			17.Law school
			 clinical experience programsTitle VII of the Higher Education Act of
			 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the end the
			 following:
			
				FLaw school clinical experience programs
					785.DefinitionsIn this part:
						(1)Accredited law
				schoolThe term
				accredited law school means a law school that is accredited by a
				nationally recognized accrediting agency or association approved by the
				Secretary for this purpose, including any combination or consortium of such
				schools.
						(2)Clinical
				experience programThe term clinical experience
				program means a program of an accredited law school in which students
				receive clinical experience in the practice of law by providing services to
				eligible clients, as defined in section 1002 of the Legal Services Corporation
				Act (42 U.S.C. 2996a) and as specified in related regulations issued under that
				Act (42 U.S.C. 2996), who have difficulty in gaining access to legal
				representation. The cases and situations handled may encompass any of the
				following:
							(A)Judicial,
				administrative, executive, or legislative proceedings, including the full range
				of preparation for such proceedings.
							(B)Factual
				investigation, empirical research, or legal analysis.
							(C)Transactional
				matters.
							786.Program
				authorized
						(a)In
				generalThe Secretary is authorized to enter into grants or
				contracts with accredited law schools located in the States for the purpose of
				paying not more than 90 percent of the costs of expanding or establishing
				clinical experience programs in such schools.
						(b)Use of
				fundsThe costs described in subsection (a) may include necessary
				expenditures incurred for—
							(1)planning;
							(2)training of
				faculty members and salary for additional faculty members;
							(3)travel and per
				diem for faculty and students;
							(4)reasonable
				stipends for students for work in the public service performed as part of any
				such program at a time other than during the regular academic year;
							(5)equipment and
				library resources;
							(6)involving
				practicing lawyers in the process of training law students to perform as
				lawyers; and
							(7)such other items
				as are allowed pursuant to regulations issued by the Secretary.
							(c)Limitation on
				amountsNo accredited law school may receive an amount of more
				than $250,000 in any fiscal year pursuant to this part.
						787.Applications
						(a)RequirementsA
				grant or contract authorized under this part may be made by the Secretary upon
				application which—
							(1)is made at such
				time and contains such information as the Secretary may prescribe;
							(2)provides for such
				fiscal control and fund accounting procedures as may be necessary to assure
				proper disbursement of and accounting for Federal funds paid to the applicant
				under this part; and
							(3)provides
				for—
								(A)making reports,
				in such form and containing such information as the Secretary may require to
				carry out functions under this part; and
								(B)keeping records
				and affording access to such records as the Secretary may find necessary to
				assure the correctness and verification of such reports.
								(b)PreferenceIn
				awarding grants or contracts under this part, the Secretary shall give
				preference to accredited law schools that—
							(1)provide a
				clinical experience program that is carried out in coordination with a
				recipient, as defined in section 1002 of the Legal Services Corporation Act (42
				U.S.C. 2996a), or a governmental entity; or
							(2)demonstrate a
				need for Federal funds to carry out a clinical experience program.
							788.Supplement not
				supplantA recipient of a
				grant or contract under this part may use the funds provided only to supplement
				funds made available from non-Federal sources to carry out the activities
				supported by such grant or contract, and in no case to supplant such funds from
				non-Federal sources.
					789.Authorization
				of appropriations
						There are authorized to be
				appropriated to carry out this part $20,000,000 for fiscal year 2010, and such
				sums as may be necessary for each of the 5 succeeding fiscal
				years.
						.
		
